                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                             FX~T1
                               Richmond Division
                                                                                FE0 2 T 2019
JACQUES PAUL VILLAFANA,

       Plaintiff,

V.                                                  Civil Action No. 3:18CV890


H. THOMAS PADRICK, JR.,

       Defendant.


                               MEMORANDUM OPINION


       By Memorandum Order entered on January 9, 2019, the Court

conditionally       docketed       the   action.      At   that   time,   the    Court

directed Jacques Paul Villafana to affirm his intention to pay the

full    filing    fee   by   signing       and   returning    a   consent    to     the

collection of fees form.           The Court warned Villafana that a failure

to comply with the above directive within thirty (30) days of the

date of entry thereof would result in summary dismissal of the

action.


       Instead of filing the consent to collection of fees form,

Villafana filed a Motion to Stay Dismissal of Action (ECF No. 4)

and a Notice of Appeal (ECF No. 5).                Villafana seemingly contests

the    collection    of the fee      and   contends    that "the    reason   for    his


appeal is that his § 1983 is criminal[,] not civil, in nature, and

not    governed     under    the    Prison   Litigation      Reform   Act    (PLRA).

Wherefore, Villafana         prays that this Court grant his Motion to
